DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2015/0044558) as cited in IDS dated 4/21/21 in view of Nose (US 2015/0180024).
Regarding claim 1, Nakayama discloses  a sodium ion secondary battery ([0022]) comprising: a cyclic organic compound as an active material([0034]-[0046]); wherein the cyclic organic compound has at least two carbonyl groups —C(═O)—, and the at least two carbonyl groups are bonded via a single bond or at least one conjugated double bond([0034]-[0046]), and
a solid electrolyte([0068], [0071]),  the solid electrolyte material is not particularly limited so long as it has a desired Na ion conductivity, but examples thereof include oxide solid electrolyte materials and sulfide solid electrolyte materials, such as Na3Zr2Si2PO12, β alumina solid electrolytes (for example Na2O-11Al2O3) and  Na2S—P2S5 and the like ([0071]) but does not explicitly disclose a complex hydride as a solid electrolyte and wherein the complex hydride includes a Na cation and a complex ion containing H.
Nose teaches a positive electrode material for sodium batteries (abstract). Nose teaches the solid electrolyte is not particularly limited, as long as it has Na ion conductivity([0154]). Nose teaches examples of oxide solid electrolytes include Na3Zr2Si2PO12 and beta-alumina solid electrolytes include Na2S—P2S5 and examples of complex hydride solid electrolytes include Na2(BH4)(NH2)([0154]). 
	It would have been obvious to one of ordinary skill in the art to substitute the solid electrolyte of Nakayama with a complex hydride as a solid electrolyte and wherein the complex hydride includes a Na cation and a complex ion containing H as taught by Nose as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Regarding claim 2, modified Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses  the cyclic organic compound has an unsaturated cyclic structure(Nakayama [0034]-[0046]).
Regarding claim 3, modified Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses   the cyclic organic compound is an aromatic compound, and the aromatic compound has an aromatic ring structure and two or more COONa groups bonded to the aromatic ring structure(Nakayama [0034]-[0046]).
Regarding claim 4, modified Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses  the aromatic compound has one aromatic ring structure and two COONa groups bonded to the aromatic ring structure(Nakayama [0034]-[0046]).
Regarding claim 5, modified Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses  the cyclic organic compound is composited with a carbon material(Nakayama [0047]-[0049]).
Regarding claim 6, modified Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses the complex ion contains B(Nose [0154]).
Regarding claim 7, modified Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses  including the cyclic organic compound as a negative electrode active material(Nakayama [0034]-[0049]).
Regarding claim 8, modified Nakayama discloses all of the claim limitations as set forth above. Modified Nakayama further discloses  further comprising: a positive electrode active material layer(Nakayama [0063]-[0066]); a negative electrode active material layer(Nakayama [0056]-[0062]); and a solid electrolyte layer(Nakayama [0068], [0071]), wherein the solid electrolyte layer is disposed between the positive electrode active material layer and the negative electrode active material layer(Nakayama [0068]), wherein one of the positive electrode active material layer and the negative electrode active material layer contains the cyclic organic compound as the active material(Nakayama [0034]-[0049]), and wherein at least one of the positive electrode active material layer containing the cyclic organic compound, the negative electrode active material layer containing the cyclic organic compound, or the solid electrolyte layer contains the complex hydride as the solid electrolyte(Nose [0154]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724